COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 IN RE: LILLIAN BLANCAS, IN HER                                  No. 08-13-00256-CR
 OFFICIAL CAPACITY AS AN                          '
 ASSISTANT DISTRICT ATTORNEY                               AN ORIGINAL PROCEEDING
 FOR THE STATE OF TEXAS,                          '
                                                                  IN MANDAMUS
                              Relator.            '

                                                  '

                                                  '



                                            ORDER


       Pending before the Court is the Relator’s motion to stay the trial court proceedings in The

State of Texas v. Roberto Flores, cause no. 2013D03010 pending in the 168th District Court of El

Paso County, Texas. Relator Lillian Blancas, in her official capacity as an assistant district

attorney, asserts that on Monday, August 26, 2013, the Honorable Judge Marcos Lizarraga sent an

email in which the court attached an “Order of Court Setting” related to “Contempt Proceedings:

Assistant Attorneys Darnold, Warrick and Blancas” for hearing today, August 27, 2013 at 2:00

p.m. Relator further alleges that Judge Lizarraga provided at today’s hearing a “Notice of July 10

Actions (Selected)” and reset the hearing for tomorrow morning, August 28, 2013, at 8:00

a.m. The trial court has not specified the contemptuous acts, has not indicated the exact purposes

of the hearing, and has not provide due notice.



                                                  1
         The trial court may not hold “contempt proceedings” against an officer of the court without

affording due process rights of reasonable notice, personal service, an opportunity to be heard, and

a reasonable time to prepare for their defense. See Taylor v. Haynes, 418 US. 488, 497-500, 98 S.

Ct. 2697, 2703-04, 41 L. Ed. 2d 897 (1974); Ex parte Martin, 656 S.W.2d 443, 445 (Tex.Crim.App.

1982).

         The trial court has failed to provide reasonable notice of the specific allegations leveled

against Relator, has failed to provide personal service, has failed to provide a meaningful

opportunity to be heard, and has failed to provide a reasonable amount of time before the hearing

to prepare for a defense. Therefore, the motion to stay the proceedings is GRANTED until further

order of the Court.

         IT IS SO ORDERED this 27th day of August, 2013.



                                                       PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)




                                                   2